Case: 2:20-cv-04139-SDM-KAJ Doc #: 22 Filed: 09/13/21 Page: 1 of 2 PAGEID #: 1494

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
JANET L. FINTON,
Plaintiff,
Case No. 2:20-cv-4139
v. Judge Sarah D. Morrison
Magistrate Judge Kimberly A.
COMMISSIONER OF Jolson
SOCIAL SECURITY,
Defendant.
OPINION AND ORDER

Janet L. Finton (‘Plaintiff’) brings this action under 42 U.S.C. § 405(g) for
review of a final decision of the Commissioner of Social Security (“Commissioner”)
denying her application for Social Security period of disability and disability
insurance benefits. (ECF No. 1.) Plaintiff filed her Statement of Errors on March 30,
2021. (ECF No. 16.) The Commissioner filed a Memorandum in Opposition. (ECF
No. 17.) Plaintiff did not reply. On June 3, 2021, Magistrate Judge Jolson issued a
Report and Recommendation, recommending that the Court overrule Plaintiffs
Statement of Errors and affirm the Commissioner’s denial of benefits. (ECF No. 18.)
Plaintiff filed her Objection to the Magistrate Judge’s Report and Recommendation.
(ECF No. 20.) The Commissioner filed no response.

If a party objects within the allotted time to a report and recommendation,
the Court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28
Case: 2:20-cv-04139-SDM-KAJ Doc #: 22 Filed: 09/13/21 Page: 2 of 2 PAGEID #: 1495

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or recommendations made
by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court’s review “is limited to
determining whether the Commissioner's decision ‘is supported by substantial

239

evidence and was made pursuant to proper legal standards.” Ealy v. Comm’r of Soc.
Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486
F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. § 405(g) (“The findings of the
Commissioner of Social Security as to any fact, if supported by substantial evidence,
shall be conclusive ... .”).

The Court has carefully reviewed the record and concludes that the decision
of the Commission is supported by substantial evidence and was made pursuant to
proper legal standards. The issues raised in Plaintiffs Objection were considered
and correctly addressed by Magistrate Judge Jolson.

Accordingly, the Court OVERRULES Plaintiffs Objection (ECF No. 20),
ADOPTS the Magistrate Judge’s Report and Recommendation (ECF No. 18), and
AFFIRMS the Commissioner's decision. The Clerk is DIRECTED to
TERMINATE this case from the docket records of the United States District Court

for the Southern District of Ohio, Eastern Division.

IT IS SO ORDERED.

/s/ Sarah D. Morrison
SARAH D. MORRISON
UNITED STATES DISTRICT JUDGE
